Sound Point Floating Rate Income Fund 1185 Avenue of the Americas, 36th Floor New York, New York 10036 (212) 895-2260 November 20, 2012 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Re: Sound Point Floating Rate Income Fund Name Change Confirmation Ladies and Gentlemen: Electronically transmitted herewith for filing on behalf of Sound Point Floating Rate Income Fund (the “Trust”) is a Name Change Confirmation. Please call the undersigned at (212) 895-2260with any questions relating to the filings. Sincerely, By:/s/ Kevin Gerliz Kevin Gerliz Trustee, Treasurer and Secretary
